Citation Nr: 1030786	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from January 1958 to 
January 1962 as an aviation electronics mate in the U.S. Navy.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran currently has hearing loss in his left ear.
3.	There is no evidence of a disability due to right ear hearing 
loss for VA compensation purposes.
4.	The Veteran's left ear hearing loss is not the result of noise 
exposure while in active military duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1131, 1132, 1133, 1137, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).

In a letter dated in April 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for bilateral hearing loss, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Prinicipi, 16 
Vet. App. 183, 187 (2002).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a medical examination, obtaining a medical opinion as to the 
etiology of his hearing loss, and by affording him the 
opportunity to give testimony before the Board, although he 
withdrew his request to do so.  VA has also gathered all the 
evidence that the Veteran has identified as relevant to his 
claim.  Furthermore, the examination included a well-reasoned 
medical opinion as to the diagnosis and etiology of the Veteran's 
alleged disability based on a thorough review of the claims file 
along with the Veteran's complaints.  As such, it is deemed 
adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Thus, it appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran does 
not contend otherwise.  Therefore, the Board finds that VA has 
complied with its duty to provide notice and assistance under the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. 
§§ 3.159 and 3.326(a).  As such, the Board will now address the 
merits of the Veteran's claim.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.03(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Id.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay statements do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributed 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

When assessing whether a veteran has a hearing impairment for VA 
compensation purposes, the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) must be 40 
decibels (dB) or greater; or, the auditory threshold of at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hz must be 
26 dB or greater; or, the speech recognition scores using the 
Maryland CNC Test must be less than 94 percent.  See 38 C.F.R. 
§ 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under combat, 
or similarly strenuous conditions and is consistent with the 
probable results of such known hardships.  Id.

The Veteran asserts that his hearing loss was caused while 
working on the electrical systems of aircrafts while the aircraft 
engines were running including being in-flight.  He acknowledges 
that he was not treated for hearing loss during service or within 
one year of separation.  Indeed, the service treatment records 
(STRs) are devoid of any complaint, diagnosis, or treatment of 
hearing loss.  However, the Board notes that the STRs do not 
contain any evidence of an audiometric examination being 
performed during the Veteran's military service.  

The first evidence of a hearing loss disability is dated in 
January 2006 when the Veteran underwent an audiometric 
examination conducted by the private facility, B.H.A.C..  This 
audiometric examination report was presented graphically without 
interpretation; however, it appears to suggest that the Veteran 
had hearing loss.  The Board notes that it is not competent to 
interpret graphical representations of audiometric data and, 
therefore, is unable to determine whether the Veteran met the 
criteria for hearing loss under 38 C.F.R. § 3.385 according to 
this graph alone.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).

In May 2006, the Veteran underwent a VA audiometric examination.  
During this examination, the Veteran reported 46 years of 
occupational noise exposure to backhoes on job sites selling 
manufactured homes and non-occupational noise exposure from 
hunting before and after service.  He also reported having 
tinnitus and pain in his ears during allergy season.  The pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
05
10
20
LEFT
35
30
25
50
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear as well as for the left ear.  The VA 
examiner concluded that the tympanograms were within normal 
limits bilaterally.  She further concluded that hearing in the 
right ear was clinically normal while hearing in the left ear 
represented a sharply sloping hearing loss from mild to moderate.  
Upon a review of the claims record and the examination results, 
she concluded that the hearing loss is not caused by or a result 
of acoustic trauma while in the military based on the 
configuration and type of loss which is consistent with a middle 
ear problem in the left ear rather than a sensorineural loss 
which could be consistent with noise exposure.  

Based on these findings, the Board finds that the threshold 
values in the Veteran's left ear at the frequencies of 3000 and 
4000 Hz level reflect a disability for VA compensation purposes.  
See 38 C.F.R. § 3.85.  Likewise, the auditory threshold of four 
of the frequencies is greater than 26 dB which also meets the 
criteria for hearing loss disability.  See id.  However, the 
criteria for hearing loss have not been met in the right ear.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing is from 0 to 20 dB).  Therefore, the Veteran 
has a hearing loss disability in his left ear only for VA 
compensation purposes.  See Palczewski v. Nicholson, 21 Vet. App. 
174 (2007); Shedden, 381 F.3d at 1167.

In February 2007, a private audiologist from the B.H.A.C. opined 
that, based on his review of the STRs, the Veteran's hearing loss 
and tinnitus is very likely as not caused by acoustic trauma 
caused by jet engines while in service.  The audiologist noted 
that jet engines have a noise level of 140 dB and that based on 
recommendations by the National Institute for Occupational Safety 
and Health, the Veteran would have sustained hearing loss within 
minutes of being on the flight line.  However, the audiologist 
mentions that the Veteran's entrance examination showed no 
hearing loss upon entry into the U.S. Navy and that his 
separation physical would show hearing loss upon separation.  
Those statements are vague and make it clear that the audiologist 
had not, in fact, reviewed the Veteran's service records.  As 
mentioned above, the STRs show no evidence of any audiological 
examinations during service.  The Board notes that it is not a 
strict requirement for private medical opinions to be based on a 
review of the claims file, and that a private medical opinion may 
not be discounted solely because the opining clinician did not 
review the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  However, the audiologist did not discuss 
noise exposure outside of the military and does not give a 
detailed opinion on how the Veteran's hearing loss is related to 
his military service.  As such, the Board finds the audiologist's 
medical opinion lacks credibility as to etiology of the Veteran's 
hearing loss.  See id.; Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board must accept the VA examiner's medical opinion over the 
private audiological opinion as the VA examiner's opinion is more 
credible and probative.  See Wray v. Brown, 7 Vet. App. 488, at 
492-93 (1995).  The VA examiner's opinion included a detailed 
rationale based on the results of an audiological examination, a 
review of the STRs, and the Veteran's complaints while the 
private audiologist's opinion was statistical and not specific to 
the Veteran.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Although the Veteran is currently afflicted with hearing loss in 
his left ear, the Board finds that there is no in-service injury 
or disease that can account for the present disability.  See 
Shedden, 381 F.3d at 1167.  Here, the Veteran has presented lay 
testimony that hearing loss occurred in-service.  However, a 
diagnosis of hearing loss and the determination of its medical 
etiology requires medical knowledge.  See Espiritu, 2 Vet. App. 
at 495.  The Veteran is competent to testify as to his subjective 
experiencing of hearing loss, but not to the actual diagnosis.  
See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1336; Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  Also, the Veteran 
wrote a letter to VA in January 2006 that stated that he went to 
the doctor "many times" because he couldn't hear and was 
suspended from flight status due to ear pain.  However, the STRs 
do not reflect either visits to the doctor or removal from flight 
status.  Thus, the Veteran's statements are inconsistent with the 
record and found to lack credibility.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).  

Furthermore, the Board notes that a prolonged period without 
medical complaint may be considered, along with other factors 
concerning the Veteran's health and medical treatment during and 
after military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   In 
the present case, the treatment records do not show complaints of 
hearing loss for almost 50 years after service.

Therefore, the Board finds that the great weight of the evidence 
is against a finding of a causal link between the Veteran's 
current hearing loss and his active military service.  
Consequently, the evidence is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule and the claim for 
entitlement to service connection for hearing loss is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


